DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed on June 15, 2022 has been considered.

Withdrawal of Allowability

The indicated allowability of claims 26-30 and 32 is withdrawn in view of Scarlat et al. (US 2002/0177977) and newly discovered reference to Fisbein et al. (US 2013/0225369).  Rejections based on the newly cited reference(s) follow.

	Terminal Disclaimer

The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,444,744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections

Claim 33 is objected to because of the following informalities:
Claim 33, after “the subject system” (line 9), should insert – , where applying the one or more test loads to the subject system is – for better clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scarlat et al. (US 2002/0177977) in view of Fisbein et al. (US 2013/0225369).

Regarding claim 26, Scarlat et al. discloses a method (Fig. 1), comprising:
receiving, at a load generator tier (42), an instruction to perform a test on at least one system (system of servers 52-54, 56) in a data center (50) (paragraph 0023, lines 4-7);
extracting, from the instruction by one or more computers of the load generator tier, one or more parameters for applying a test load (paragraph 0023, lines 4-10, 12-16);
sending, by the load generator tier (42) to one or more application-specific load generators (40A’s), generic instructions based on the extracted parameters (paragraph 0023, lines 4-10, 12-16);
sending (via the 40A’s) the application-specific instructions to the at least one system (system of servers 52-54, 56) in the data center (50), the application-specific instructions causing the at least one system to perform one or more actions according to the application-specific instructions (paragraph 0023, lines 4-10; paragraph 0033, lines 1-3).

However, Scarlat et al. does not disclose translating, by the one or more application-specific load generators, the generic instructions to application-specific instructions.

Fisbein et al. discloses translating, by the one or more application-specific load generators (12/10, paragraph 0028, lines 23-24), the generic instructions to application-specific instructions (paragraph 0031, lines 10-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Scarlat et al. with translating, by the one or more application-specific load generators, the generic instructions to application-specific instructions as disclosed by Fisbein et al. for the purpose of presenting a device specific control signal.

Regarding claim 27, Scarlat et al. discloses:
receiving the instruction from a remote test administration device (42A) located at a geographic location different from a geographic location of the data center (Fig. 1), or
receiving an asynchronous instruction that corresponds to a web service call (paragraph 0011).

Regarding claim 28, Scarlat et al. discloses,
said receiving the instruction to perform the test comprises receiving the instruction from a remote test administration device (paragraph 0023, lines 4-10); and
the method further comprising:
detecting results of applying the test load during application of the test 
load (Abstract, lines 8-11; paragraph 0032, lines 7-18); and
in response to determining that one or more conditions for the test have 
been met, providing, by the load generator tier to the remote test administration device, one or more results of the test (paragraph 0014, lines 6-11; paragraph 0032, lines 7-14; paragraph 0033, lines 1-5).

Regarding claim 29, Scarlat et al. discloses said providing the one or more results comprises providing one or more latency values or providing a number of error messages (paragraph 0034, lines 7-12).

Regarding claim 30, Scarlat et al. discloses said extracting the one or more parameters comprises extracting parameters that specify at least one of:
a target number of transactions in a time period (paragraph 00213, lines 7-9).

While Scarlat et al. does not disclose a target number of concurrent connections, the limitation is an optional limitation since it is recited in the alternative form.

Regarding claim 32, Scarlat et al. discloses:
instructing a different application-specific load generator of the one or more
application-specific load generators to apply a different portion of the load (paragraph 0023, lines 5-8, 12-16).

	Allowable Subject Matter

Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-39 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.
Claims 40-45 are allowed.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein the method and system comprising a data center that includes the load generator tier and the at least one system (claim 31) or based at least in part on determining that another test load is not being applied to the subject system, instructing, by the load generator tier, a particular load-generating application of a plurality of load-generating applications to apply one or more test loads to the subject system (claims 33, 40) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Applicant’s arguments have been considered but are traversed in view of the new grounds of rejection.
Scarlat et al. discloses the limitations of claim 26-30 and 32 as discussed above. However, regarding claim 26, while Scarlat et al. does not disclose translating, by the one or more application-specific load generators, the generic instructions to application-specific instructions, Fisbein et al. discloses translating, by the one or more application-specific load generators (12/10, paragraph 0028, lines 23-24), the generic instructions to application-specific instructions (paragraph 0031, lines 10-14).
Claims 42 and 43 are rejected under 35 U.S.C. 112(a) as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarlat et al. discloses receiving one or more test results from the at least one system (in 44) via a local connection of the data center (30) (Fig. 1) that includes the load generator tier (42). However, the system to be tested is located remotely (paragraph 0020, lines 3-4).
	Bannon et al. (US 2011/0208915) discloses a processor to generate a load exclusive operation in response to the load exclusive instruction (claim 22, lines 3-5). Bannon et al. further discloses “[l]oad exclusive instructions may also be referred to as load and reserve or load with reservation instructions in some instruction set architectures” (paragraph 0030, lines 29-31). However, Bannon et al. does not disclose that generating an exclusive load requires determining that another test load is not being applied to the subject system.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862                                                                                                                                                                                            	August 26, 2022